Citation Nr: 1120652	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  04-37 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a heart murmur.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran's daughter, K.L.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1955 to December 1958.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In April 2006, the Veteran was scheduled for a personal hearing chaired by a Veterans Law Judge at the RO.  Due to illness, the Veteran was unable to appear for the hearing.  His daughter and his representative appeared on his behalf.  A transcript of the hearing has been associated with the Veteran's VA claims folder. The Board notes that the VLJ who conducted the April 2006 hearing has since retired from the Board.  The Board sent the Veteran a letter dated July 19, 2010 asking whether he would like the opportunity to testify at another hearing before a different VLJ.  The letter specifically notified the Veteran that if he does not respond within 30 days, the Board will assume he does not want a hearing and will proceed accordingly.  This 30 day period has expired, and the Veteran has not submitted any response to the letter.  Accordingly, the Board will proceed with the adjudication of the Veteran's claim.

In August 2006, February 2009, and September 2010 the Board remanded the Veteran's claim of entitlement to service connection for a heart murmur.  The VA Appeals Management Center (AMC) continued the previous denial in October 2007, May 2010, and March 2011 supplemental statements of the case (SSOCs).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

The Board remanded the case in September 2010 to the Veterans Benefit Administration (VBA) for the RO to contact the Veteran and request that he identify any additional medical treatment he has received for his heart murmur, and associate these medical treatment records with his claims folder.  Additionally, the RO was directed to schedule the Veteran for a VA cardiovascular examination.  Pertinently, if the Veteran indicated that he could not appear for the examination, or if he failed to report, then the RO should obtain a VA medical opinion addressing the etiology of his heart murmur.  The VBA was then to readjudicate the Veteran's claim.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.  The Board notes that the AMC contacted the Veteran in September 2010 requesting that he identify additional medical treatment for his heart murmur.  Further, the AMC scheduled the Veteran for a VA examination at the Providence VA Medical Center.  However, the AMC received notice from the Veteran that he was unable to attend the examination at the Providence VA Medical Center, and the AMC subsequently notified the Veteran via a letter mailed in November 2010 that he was to inform the AMC which VA medical center he would like to have his VA examination scheduled at.  A review of the Veteran's claims folder indicates that the Veteran did not respond to the November 2010 letter from the AMC, and that no additional VA examination was scheduled.  The Board notes, however, that the Veteran's Informal Hearing Presentation dated in May 2011 indicates that his spouse informed the AMC that the Veteran preferred to have his VA examination conducted at the VA Medical Center in Daytona Beach, Florida.  In any event, the AMC failed to obtain a medical opinion as to the etiology of the Veteran's heart murmur.  Indeed, it appears that no such effort was made to obtain the opinion.  Accordingly, the Board finds that another remand is required for compliance with its September 2010 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should schedule the Veteran for a 
cardiovascular examination at the VA Medical Center in Daytona Beach, Florida.  If the examination cannot be conducted at the Daytona Beach VA Medical Center, the examination should be scheduled at the Orlando, Florida VA Medical Center.  

The letter informing the Veteran of the examination should expressly inform him that failure to appear for the examination as requested, and without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2010).

The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should provide an opinion, with supporting rationale, as to the following questions:

(a.) Is the Veteran's current heart murmur a congenital defect in and of itself?  If not, is the murmur a symptom of a congenital defect?  If so, please identify the defect, and comment upon the findings of the July 2009 VA examiner.

(b.) If the Veteran's current murmur is not a congenital defect, or a symptom of a congenital defect, is the Veteran's current heart murmur a diagnosed disease entity in and of itself [either congenital or non- congenital]? If so, is it as likely as not [50 percent or higher degree of probability] that the heart murmur disability had its onset in, was aggravated by, or is otherwise related to the Veteran's active duty military service?

(c.) If the Veteran's current murmur is not a congenital defect, a symptom of a congenital defect, or a disease entity in and of itself, is the Veteran's current heart murmur a symptom of another underlying disorder?  If so, is it as likely as not that that underlying disorder had its onset in, was aggravated by, or is otherwise related to the Veteran's active duty military service?

All diagnostic testing or specialist consultation deemed necessary should be scheduled.  If the Veteran indicates that he cannot appear for a scheduled examination, or if he fails to report to scheduled examination, the RO should obtain a VA medical opinion addressing the questions outlined above.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.

2. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should review the Veteran's entire record, and readjudicate the Veteran's service- connection claim.  If the claim is denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



